 In the Matter of JOHN MORRELL & COMPANYandLOCAL 304, AMAL-GAMATEDMEAT CUTTERS AND BUTCHER WORKMEN OF NORTHAMERICA, AFFILIATED WITH THE A. F. OF L.Case No. R-1351CERTIFICATION OF REPRESENTATIVESJune 01, 1939On May 20, 1939, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election 1 in the above-entitled proceeding.The Direction of Election provided that anelection by secret ballot be conducted within fifteen (15) days fromthe date of the Direction among all the employees of John Morrell &Company, Sioux Falls, South Dakota, who were employed by theCompany on the second Thursday prior to the date upon which theelection is held, including employees who did not work on such daybecause they were ill or on vacation, excluding supervisors, foremen,assistant foremen, strawbosses, overseers, all general office employees,all salesmen,Yorkshire Creamery employees, and employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by Local 304, Amalgamated Meat Cut-ters and Butcher Workmen of North America, affiliated with theAmerican Federation of Labor, or by Independent Packing HouseWorkers Union of Sioux Falls, South Dakota, for the purposes ofcollective bargaining, or by neither.Pursuant to the Direction of Election, an election by secret ballotwas conducted on June 2, 1939, at Sioux Falls, South Dakota, underthe direction and supervision of the Regional Director for the Eight-eenthRegion (Minneapolis,Minnesota).On June 5, 1939, theRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, served upon the parties an Intermediate Report on theballot.No objections or exceptions to the Intermediate Report havebeen filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote______________________________1, 628Total number of ballots cast______________________________1, 303112 N. L. R. B. 1132.13 N. L. R. B., No. 43.368 JOHN MORRELL & COMPANY369Total number of ballots cast for Independent Packing HouseWorkers Union of Sioux Falls, South Dakota-------------596Total number of ballots cast for Local 304, AmalgamatedMeat Cutters and Butcher Workmen of North America(A. F. of L.) -------------------------------------------674Total number of ballots cast for neither labor organization__25Total number of blank ballots-----------------------------0Total number of void ballots______________________________1Total number of challenged ballots----------------------7By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series1, as amended,IT ISHEREBYCERTIFIED that Local 304, Amalgamated Meat Cuttersand Butcher Workmen of North America, affiliated with the Ameri-can Federation of Labor, has been designated and selected by a ma-jority of all the employees of John Morrell & Company, at its SiouxFalls plant, excluding supervisors, foremen, assistant foremen, straw-bosses, overseers, all general office employees, all salesmen, and York-shire Creamery employees, as their representative for the purposes ofcollective bargaining, and that pursuant to the provisions of Section9 (a) of the National Labor Relations Act, Local 304, AmalgamatedMeat Cutters and Butcher Workmen of North America, affiliatedwith the American Federation of Labor, is the exclusive representa-tive of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.